The question involved in this appeal is whether the fee of counsel engaged in the case in the court below should be $15,000., as counsel claims, or should be $11,500., as the auditing judge in the court below fixed it. *Page 225 
The allowance of counsel fees in such cases depends upon many factors; among them are the size of the estate, the novelty and difficulty of the questions involved, the extent of counsel's labor on the case and the time the labor required, the responsibility assumed by counsel, and his professional standing.*
In passing upon questions of fees we have often said in substance that the judges of the court below where the case was litigated are in a better position than we are to pass upon the fairness and justness of the fees of counsel, and that we will not reverse the findings of the court below on such matters unless it is obvious that error has been committed. There is no such manifest error here.
The decree is affirmed at appellant's cost.
* See Canon 12 of the Professional Ethics of the American Bar Association.